972 F.2d 353
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Jeff FALK, Appellant,v.K MART CORPORATION, Appellee.
No. 91-3523.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 12, 1992.Filed:  August 14, 1992.

Before BOWMAN and LOKEN, Circuit Judges, and LARSON,* Senior District Judge.
PER CURIAM.


1
Plaintiff-appellant Jeff Falk seeks recovery from defendant K Mart Corporation for bad faith failure to pay Falk's workers' compensation claim for medical expenses.  On motion for summary judgment, the district court1 dismissed the claims, holding that, as a matter of law, K Mart's liability for Falk's injury was a fairly debatable question, and that a reasonable basis existed for denial of those claims.  Falk appeals, challenging the district court's ruling on the bases that genuine issues of material fact precluded summary judgment and that the court applied an incorrect legal standard in its review.


2
This case has been thoroughly briefed and the district court has provided a comprehensive opinion.  Having reviewed the record de novo, in the light most favorable to Falk, and having determined that there is no genuine issue as to any material fact and that K Mart is entitled to judgment as a matter of law, we conclude that no error appears.  Fed. R. Civ. P. 56(c).   See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).  Summary judgment was properly granted, and an extended opinion would add nothing of substance to the well-reasoned opinion of the district court.  Accordingly, the judgment of the district court is summarily AFFIRMED.  See 8th Cir.  R. 47B.


3
A true copy.

Attest:

4
CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



*
 The HONORABLE EARL R. LARSON, Senior United States District Judge for the District of Minnesota, sitting by designation
The Honorable Richard H. Battey, United States District Judge for the District of South Dakota.